PER CURIAM.
Having considered the appellant’s response to this Court’s order, filed August 25, 2005, we dismiss this appeal for lack of jurisdiction. Because the trial court did not render a final order, the jurisdiction of this Court cannot be properly invoked at this time. Fla. R.App. P. 9.110(b). We therefore dismiss this appeal for lack of jurisdiction without prejudice for the appellant to seek review after the trial court renders a final order. See Fla. R.App. P. 9.020(h)(“An order is rendered when a signed, written order is filed with the clerk *707of the lower tribunal.”); Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995).
DISMISSED.
DAVIS, BROWNING and LEWIS, JJ., concur.